Exhibit 99.5 People’s Republic of China Mining Licence (Copy) No. 5200000238714 Authorised Mining Representative: Guizhou Yufeng Melt Co., Ltd Coordiantes of the Mining Area: Location: Gaocang Village Longchang Town Xiuwen County No.X CoordianteY Coordiante Name of the Mine: Aluminium Mine of Guizhou Yufeng Melt Co., Ltd Type of Company: Limited Liabilty Company Tpye of Mining: Aluminium Method of Mining: Underground Production Scale: 150,000 tons/year Area of the Mine: 0.3879 sq km Date of Expriry: Oct, 2005 to Oct, 2020 Date: Sep 6, 2005 Mining Depth: From 1,400 m to 1,150 m, with totally 7 inflexions
